CRIST, Judge.
Marriage dissolution proceeding wherein trial court granted custody of parties’ three year old daughter to husband and denied wife maintenance. Wife appeals and we affirm.
The parties were married May 27, 1971, and a daughter, Rachel Lynn, was born to them on November 5, 1974. Shortly thereafter, their marriage began to falter and, eventually, their problems became overwhelming. Husband petitioned for divorce and the marriage was dissolved August 10, 1978.
Our reading of the transcript leaves us convinced that the trial court properly considered those factors relating to child custody enumerated in § 452.375, RSMo 1978, and did not abuse its discretion in awarding custody to husband. In re Marriage of Chilton, 576 S.W.2d 584, 585 (Mo.App.1979). We further defer to the trial court’s determination under § 452.335, RSMo 1978 that wife is not entitled to maintenance. In re Marriage of Barr, 579 S.W.2d 833, 835-836 (Mo.App.1979).
The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, P. J., and REINHARD, J., concur.